By JUDGE COLLIER.
I concur with the majority of the Court in the opinion, that a discontinuance as to the maker of the note sued on, operated a discontinuance as to the defendant in error. But as the defendant pleaded to the declaration, in which the discontinuance was recited, and the case was submitted to the jury; the question whether the plaintiffin error had .discontinued his action, could not legitimately present itself for the judgment of the Court. The proper course would have been, for the plaintiff after verdict, to have moved in arrest of judgment. The objection to the judgment may be considered quite technical; but let it be remarked, that the certainty of the law, and the security of rights, require that technicality should pot be entirely lost sight of.
I dissent from the judgment of the Court for the reason expressed, and with me Judge White concurs.
Judgment affirmed.
Judge Tayioh not sitting.